                                                   Notice Recipients
District/Off: 0970−2                         User: bryantr                       Date Created: 2/21/2021
Case: 2:13−ap−00799−DPC                      Form ID: notvhrga                   Total: 10


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
dft         Amazon Services LLC
cc          Amazon Services LLC
                                                                                                               TOTAL: 2

Recipients of Notice of Electronic Filing:
aty         DALE C. SCHIAN              bkdocket@gknet.com
aty         ERIC J. WEISS           eweiss@perkinscoie.com
aty         MALLORY GITT WEBSTER                   mwebster@perkinscoie.com
aty         MARK C. DANGERFIELD                 mark.dangerfield@gknet.com
aty         RICHARD M. LORENZEN                 rlorenzen@perkinscoie.com
                                                                                                               TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
pla         TIMOTHY SHAFFER             c/o Dale C. Schian, Esq.     Gallagher & Kennedy P.A.      2575 E CAMELBACK
            ROAD, SUITE 1100          PHOENIX, AZ 85016
cd          TIMOTHY SHAFFER             c/o Dale C. Schian, Esq.     Gallagher & Kennedy P.A.      2575 E Camelback Rd.
            Suite 1100       Phoenix, AZ 85016
ust         U.S. TRUSTEE         OFFICE OF THE U.S. TRUSTEE             230 NORTH FIRST AVENUE             SUITE
            204       PHOENIX, AZ 85003
                                                                                                               TOTAL: 3




        Case 2:13-ap-00799-DPC Doc 357-1 Filed 02/21/21 Entered 02/21/21 21:26:06
                Desc Ntc of VideoConference Hrg: Notice Recipients Page 1 of 1
